PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/585,180
Filing Date: 27 Sep 2019
Appellant(s): ASAI et al.



__________________
Tomoko Ishihara
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues regarding the rejection to claim 1, “(1) The asserted combination of Kazuo and Suzuki would change the principle of operation of the prior art invention being modified…Suzuki teaches that the signal conductors 2 are narrower conductors, and the ground conductors 3 are wider conductors…the height of the signal conductors 2 are same as the height of the ground conductors 3…Suzuki further teaches that the ground conductors 16 are much thicker than the signal conductors 15” [Page 6].
Examiner disagrees. Examiner points to the final rejection dated 5/25/2021 that relies upon figure 1 to teach the feature wherein “the second electrode (fig. 1, 3) is a capacitor electrode or a ground electrode ([column 2 lines 7-8] Suzuki states, “ground conductors 3”) or an inductor electrode”. Appellants arguments directed to figure 3, being an alternative embodiment, do not appear germane to the issues at hand given that the embodiment shown in figure 1 is relied upon in the rejection. 
 	Suzuki is only relied upon to teach wherein a “second electrode” is a “ground electrode”. The required difference in thickness between the first and second electrodes In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Appellant further argues, “If the conductive circuit patterns 2c and 2d of Kazuo are merely replaced with the signal and ground conductors of Suzuki, the benefit (i.e., crosstalk in the stripline can be greatly reduced and signals can be transmitted at higher speeds over the stripline) that the Office action states as a reason to combine the references may not be achieved” [Page 7].
 	Examiner disagrees. The benefits of having a ground electrode next to a signal electrode is further shown by Suzuki in figure 4. Figure 4 (relied upon only to explain motivation) shows the electric force extending from the signal conductor 19 towards an adjacent trace. Suzuki states, “Lines of electric force extending from a signal conductor 19 reach an opposite ground conductor 20 in the same set and adjacent ground conductors 21, 22 in adjacent sets, but almost fail to reach signal conductors 23, 24 in the adjacent sets. Accordingly, substantially no crosstalk results from the stripline of the present invention” [column 3 lines 2-7]. Therefore including the ground electrode of Suzuki as the second electrode of Kazuo would still promote a reduction in crosstalk because the ground electrode will absorb some electric force of the first electrode. Additionally as stated in the rejection grounding electrodes are known to provide shielding and reduce EMI which would be beneficial within the Kazuo wiring substrate.
 	Appellant lastly argues, “(2) The claimed first electrode of which the thickness is larger than the thickness of the second electrode enables the loss of a signal that passes therethrough to be advantageously decreased…The claimed first electrode as an inductor electrode of which the thickness is larger than the thickness of the second electrode as a capacitor electrode enables to advantageously decrease the loss of a signal” [Page 8].
 	Examiner points to the claim stating “the first electrode is an inductor electrode or a wiring electrode”. The “or” statement means that the first electrode does not need to be an “inductor electrode”. Kazuo teaches and is relied upon to teach the first electrode to be a “wiring electrode”. This reasoning also applies to the second electrode.
 Additionally the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN T SAWYER/Primary Examiner, Art Unit 2847 


                                                                                                                                                                                                       Conferees:

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.